Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to an amendment from a non-final office action filed on February 16, 2022.  There are twenty-nine claims pending and twenty-seven claims under consideration. Claims 20 and 21 have been cancelled.  Claims 25 and 26 have been withdrawn as claims directed to non-elected inventions.  This is the third action on the merits.  
Withdrawn Rejections/Objections
	Applicant is notified that any outstanding rejection/objection that is not expresslymaintained in this office action has been withdrawn or rendered moot in view ofapplicant's amendments and/or remarks. 

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 13, 14, 16, 22-24 and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ascic, et. al., Chemistry - A European Journal (2014), 20(12), 3297-3300.
1j and 1m on page 3298:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
   Ij
This compound reads on a compound of claim 1 in the instant application where R1a-1d, R2 and R3 are H; R1d is an ethyl group; R4 is a methyl group; n=1; R5 is H and R6 is an n-propyl group. As the specific stereochemistry is not specified in the reference, it is presumed that the compound is a racemate of the four possible diastereomers, of which a compound of claim 1 would be one of those diastereomers.

    PNG
    media_image2.png
    238
    623
    media_image2.png
    Greyscale
1m
This compound reads on a compound of claim 1 in the instant application where R1a-1c, R2 and R3 are H; R1d is an ethyl group; R4 is a methyl group; n=1; R5 is a methyl group and R6 is an n-propyl group. No new matter permitted. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 15 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ascic, et. al., Chemistry - A European Journal (2014), 20(12), 3297-3300 in further view of In re Hass et al. (CCPA 1944) 141 F2d 122 and 127, 60 USPQ 544 and 548; and In re Henze (CCPA 1950) 181 F2d 198, 85 USPQ 261.
The prior art teaches the following two compounds, also seen above in the 102(a)(1) rejection:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
   Ij

    PNG
    media_image2.png
    238
    623
    media_image2.png
    Greyscale
1m
Compound 1j reads on a compound of claims 15 and 31 in the instant application but for that one of the R5 or R6 variables is not an ethyl group, but an n-propyl group. 
Compound 1m reads on a compound of claim 5 in the instant application but for that R1d is not a methyl group, but an ethyl group. 
The CCPA has defined a homologous series as a family of chemically related compounds, the composition of which varies from member to member by a -CH2 (one atom of carbon and two hydrogen).  In re Coes, Jr. (CCPA 1949) 173 F2d 1012, 81 USPQ 369.  The Court of Appeals for the District of Columbia applied a broader definition and defined a homolog (homologue) as a member of a series of compounds in which each member differs from the next member by a constant number of atoms. Carr. Pats.v. Deutsche Gold-und-Sllber, etc. (CADC 1968) 397 F2d 656,157 USPQ 549.
The "Hass-Henze Doctrine" evolved from three CCPA cases, viz., In re Hass et al. (CCPA 1944) 141 F2d 122 and 127, 60 USPQ 544 and 548; and In re Henze (CCPA 1950) 181 F2d 198, 85 USPQ 261. In the Henze decision, the Court said:
"The nature of homologues and the close relationship the physical and chemical properties of one member of a series bears to adjacent members In m Stemniski (CCPA 1971) 444 F2d 581, 170 USPQ 343, and cases cited therein. Whether a compound is patentable over a prior art homologue or isomer is a question to be decided in each case. In re Hass et al., supra."

The 'Hass-Henze Doctrine" stands for the proposition that, "If that which appears at first blush to be obvious though new is shown by evidence not to be obvious then the evidence prevails over surmise or unsupported contention and rejection based on obviousness must fail." In re Papesch (CCPA 1963) 315 F2d 381, 137 USPQ 43, 48. The presumption that homologues are unpatentably obvious is an inference of fact, viz., that adjacent homologs are expected to have similar properties which places a 'burden of persuasion' on the applicant who asserted a contrary fact. In re Mills (CCPA 1960) 281 F2d 218, 126 USPQ 513.
Compounds that differ only by the presence of an extra methyl group are homologs. Homologs are of such close structural similarity that the disclosure of a compound renders prima facie obvious its homolog. The homolog is expected to be capable of preparation by the same method and to have the same properties. This expectation is then deemed the motivation for preparing homologs. Homologs are 
In the present scenario, the prior art compound differs by only a -CH2- group of the n-propyl group. Thus, this compound renders prima facie obvious any compound which would contain an ethyl group instead of an n-propyl group in this same position.. No new matter permitted. Appropriate correction is required.
Allowable Subject Matter
Claims 2, 3, 6-12, 17-19 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Claims 1, 4, 5, 13-16, 22-24 and 27-29 and 31 are rejected.
	Claims 2, 3, 6-12, 17-19 and 30 are objected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey H Murray/
Primary Examiner, Art Unit 1699